

	

		II

		109th CONGRESS

		1st Session

		S. 2130

		IN THE SENATE OF THE UNITED STATES

		

			December 16, 2005

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To clarify the legal standard needed to use cellular

		  telephones as tracking devices.

	

	

		1.Contents of wire or

			 electronic communicationSection 2510(8) of title 18, United States

			 Code, is amended by inserting before the semicolon the following: and

			 contemporaneous, real-time, or prospective information regarding the physical

			 location of a cellular telephone.

		2.Tracking

			 devicesSection 3117(b) of

			 title 18, United States Code, is amended by inserting before the period the

			 following: , including a cellular telephone for which the government

			 seeks contemporaneous, real-time, or prospective information regarding the

			 physical location of such phone.

		

